Name: 2014/497/EU: Commission Implementing Decision of 23 July 2014 as regards measures to prevent the introduction into and the spread within the Union of Xylella fastidiosa (Well and Raju) (notified under document C(2014) 5082)
 Type: Decision_IMPL
 Subject Matter: trade policy;  international trade;  regions of EU Member States;  agricultural policy;  agricultural activity;  means of agricultural production
 Date Published: 2014-07-25

 25.7.2014 EN Official Journal of the European Union L 219/56 COMMISSION IMPLEMENTING DECISION of 23 July 2014 as regards measures to prevent the introduction into and the spread within the Union of Xylella fastidiosa (Well and Raju) (notified under document C(2014) 5082) (2014/497/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3), thereof, Whereas: (1) The Commission adopted Implementing Decision 2014/87/EU (2) as regards measures to prevent the spread within the Union of Xylella fastidiosa (Well and Raju) (hereinafter the specified organism). (2) Since the adoption of that Decision, the Italian authorities have carried out investigations in the infected areas and the areas surrounding them concerning the presence and nature of the specified organism. Those investigations have produced preliminary results which are sufficient to allow the adoption of more precise measures. (3) The investigations of the Italian authorities, as well as the available scientific and technical evidence, have confirmed that plants of Catharanthus G. Don, Nerium L., Olea L., Prunus L., and Vinca L. are host plants of the specified organism. Taking into account the evidence available, it is likely that plants of Malva L., Portulaca L., Quercus L. and Sorghum L. may also be host plants of that organism. Therefore, the measures should apply to plants for planting, other than seeds, of Catharanthus G. Don, Nerium L., Olea L., Prunus L., Vinca L., Malva L., Portulaca L., Quercus L. and Sorghum L. (hereinafter specified plants). (4) It is appropriate to establish conditions for the introduction into the Union of specified plants from third countries where the specified organism is known to be present. Specific requirements should be adopted concerning the registration, supervision and status of production sites, as well as for the inspections, sampling, testing and transport of the specified plants, to ensure that plants which are introduced into the Union are free from the specified organism. (5) Specified plants which have been grown for at least part of their life in a demarcated area, or which have been moved through such an area, are more likely than other plants to have been infected with the specified organism. Their movement should therefore be subject to specific requirements. Those requirements should be similar to the requirements for specified plants introduced from third countries where the specified organism is known to be present. (6) Member States should carry out annual surveys for the presence of the specified organism in their territories in order to prevent its introduction and spread. (7) In order to ensure the earliest possible action against the potential presence of the specified organism, anyone who might be aware of the presence of that organism should inform the Member States thereof. Moreover, and in order to ensure appropriate action by stakeholders, Member States should inform professional operators concerned about the potential presence of the specified organism in their territories and the measures to be taken. (8) To eradicate the specified organism and prevent its spread, Member States should establish demarcated areas and take the necessary measures. Those demarcated areas should consist of an infected zone and a buffer zone. The width of the buffer zone should be calculated in view of the risk of the specified organism spreading to other areas. (9) Where the establishment of a demarcated area does not seem necessary to eliminate the specified organism, the Member State concerned should have the possibility not to establish a demarcated area immediately. In that case, it should eliminate the specified organism on the plants where it was first found to be present and carry out a survey to determine whether any further plants have been infected. (10) Specific measures should be established to ensure the eradication of the specified organism where it has been found to be present. (11) In the interest of clarity, Implementing Decision 2014/87/EU should be repealed. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purposes of this Decision, the following definitions shall apply: (a) specified plants means all plants for planting, other than seeds, of Catharanthus G. Don, Nerium L., Olea L., Prunus L., Vinca L., Malva L., Portulaca L., Quercus L. and Sorghum L.; (b) specified organism means Xylella fastidiosa (Well and Raju). Article 2 Introduction into the Union of specified plants originating in third countries where the specified organism is known to be present Specified plants originating in third countries where the specified organism is known to be present shall only be introduced into the Union if they fulfil the following conditions: (a) they comply with the specific requirements for introduction, as set out in Section 1 of Annex I; (b) on introduction into the Union they have been inspected by the responsible official body in accordance with Section 2 of Annex I for the presence of the specified organism; (c) neither presence nor symptoms of the specified organism have been found when they were inspected in accordance with Section 2 of Annex I. Article 3 Movement of specified plants within the Union Specified plants which have been grown for at least part of their life in a demarcated area established in accordance with Article 7, or which have been moved through such an area, shall only be moved to and within areas other than infected zones, if they meet the conditions set out in Annex II. Article 4 Surveys of the specified organism 1. Member States shall conduct annual surveys for the presence of the specified organism in their territory on the specified plants and on other possible host plants. Those surveys shall be carried out by the responsible official body, or under the official supervision of the responsible official body. They shall consist of visual examinations and, in the case of any suspicion of infection by the specified organism, collection of samples and testing. Those surveys shall be based on sound scientific and technical principles, and shall be carried out at appropriate times with regard to the possibility to detect the specified organism. Those surveys shall take account of the available scientific and technical evidence, the biology of the specified organism and its vectors, the presence and biology of specified plants or plants likely to be host plants of the specified organism, and any other appropriate information, concerning the presence of the specified organism. 2. Member States shall notify the results of those surveys to the Commission and the other Member States by 31 December of each year. Article 5 Information about the specified organism 1. Where anyone becomes aware of the presence of the specified organism, or has reason to suspect such a presence, that person shall immediately inform the responsible official body. The responsible official body shall immediately record such information. 2. Where appropriate, the responsible official body shall request the person referred to in paragraph 1 to provide that body with any other information concerning the presence of the specified organism which is in the possession of that person. Article 6 Confirmation of presence 1. Where the responsible official body has been informed of a presence, or suspected presence, of the specified organism on the basis of the surveys referred to in Article 4(1), or in accordance with Article 5, it shall take all necessary steps to confirm that presence. 2. Where the presence of the specified organism is confirmed in an area where that presence was previously unknown, the Member State concerned shall, within five working days from the time of the confirmation, notify the Commission and the other Member States of that presence. The same shall apply in the case of the official confirmation of the presence of the specified organism on a plant species previously not known to be a host plant. Those notifications shall be submitted in writing. 3. Member States shall ensure that professional operators whose specified plants may be affected by the specified organism, are immediately informed of the presence of the specified organism in the territory of that Member State, and become aware of the respective risks and measures to be taken. Article 7 Demarcated areas 1. Where the results of the surveys referred to in Article 4(1) show the presence of the specified organism, or where such a presence is confirmed in accordance with Article 6(1), the Member State concerned shall without delay demarcate an area, hereinafter demarcated area. 2. The demarcated area shall consist of a zone in which the specified organism was found to be present, hereinafter the infected zone. That zone shall be defined in accordance with Section 1 of Annex III. The demarcated area shall further consist of a zone surrounding the infected zone, hereinafter the buffer zone. That zone shall be defined in accordance with Section 1 of Annex III. 3. Member States shall take measures in the demarcated areas, as set out in Section 2 of Annex III. 4. By way of derogation from paragraph 1, the Member State may decide not to establish a demarcated area immediately where all of the following conditions are fulfilled: (a) there is evidence that the specified organism has been recently introduced into the area with the plants on which it was found; (b) there is an indication that those plants were infected before their introduction into the area concerned; (c) no relevant vectors have been detected in the vicinity of these plants providing evidence that no further spread of the specified organism has occurred. In that case, it shall carry out a survey to determine whether any plants have been infected other than those on which it was first found to be present. On the basis of that survey, the Member State shall determine whether there is a need to establish a demarcated area. The Member State concerned shall notify to the Commission and the other Member States the conclusions of those surveys, as well as the justification for not establishing a demarcated area. 5. Member States shall set time periods for the implementation of the measures provided for in paragraph 3 and, where relevant, for the carrying out of the survey referred to paragraph 4. Article 8 Reporting on measures 1. Member States shall, within 30 days of the notification referred to in the first subparagraph of Article 6(2), report to the Commission and the other Member States on the measures they have taken or intend to take in accordance with Article 7(3), as well as the time periods referred to in Article 7(5). The report shall also include the following elements: (a) information on the location of the demarcated area, and description of its characteristics which may be relevant for the eradication and prevention of the spread of the specified organism; (b) a map showing the delimitation of the demarcated area; (c) information on the presence of the specified organism and its vectors; (d) measures to comply with the requirements concerning the movement of specified plants within the Union as set out in Article 3. That report shall describe the evidence and criteria on which the measures are based. 2. Member States shall by 31 December of each year communicate to the Commission and the other Member States a report including an up-to-date version of the information referred to in paragraph 1. Article 9 Repeal Implementing Decision 2014/87/EC is repealed. Article 10 Addressees This Decision is addressed to the Member States. Done at Brussels, 23 July 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision 2014/87/EU of 13 February 2014 as regards measures to prevent the spread within the Union of Xylella fastidiosa (Well and Raju) (OJ L 45, 15.2.2014, p. 29). ANNEX I REQUIREMENTS FOR THE INTRODUCTION OF SPECIFIED PLANTS, AS REFERRED TO IN ARTICLE 2 SECTION 1 Statements to be included in the certificate, as referred to in Article 13(1)(ii) of Directive 2000/29/EC 1. Specified plants originating in third countries, where the specified organism is known to be present, shall only be introduced into the Union if they are accompanied by a phytosanitary certificate, as referred to in Article 13(1)(ii) of Directive 2000/29/EC, which satisfies the conditions set out in point (2) or point (3). 2. The phytosanitary certificate shall include under the rubric Additional Declaration the statement that the plants have been grown throughout their life in a site of production which is registered and supervised by the national plant protection organisation in the country of origin, and situated in a pest-free area established by that organisation in accordance with relevant International Standards for Phytosanitary Measures. The name of the pest-free area shall be indicated under the rubric place of origin. 3. The phytosanitary certificate shall include under the rubric Additional Declaration the following statements: (a) the specified plants have been grown throughout their life in a site of production fulfilling the following conditions: (i) it is established as free from the specified organism and its vectors in accordance with the relevant International Standards for Phytosanitary Measures. (ii) it is registered and supervised by the national plant protection organisation in the country of origin. (iii) it is physically protected against the introduction of the specified organism by its vectors. (iv) it is subject to appropriate phytosanitary treatments to maintain freedom from vectors of the specified organism. (v) it is subjected annually to at least two official inspections carried out at appropriate times. During past inspections neither symptoms of the specified organism nor its vectors were found or, if suspect symptoms were observed, testing has been undertaken and absence of the specified organism has been confirmed. (b) phytosanitary treatments against the vectors of the specified organism are applied in the close proximity of the site of production. (c) the lots of the specified plants have been subjected to annual testing, on the basis of sampling, and asymptomatic presence of the specified organism has been excluded. (d) the specified plants have been transported outside the flight season of any of the known vectors of the specified organism, or in closed containers or packaging, ensuring that infection with the specified organism or any of its known vectors cannot occur. (e) immediately prior to export, the lots of the specified plants were subjected to official visual inspection, sampling and testing, using a sampling scheme able to confirm with 99 % reliability that the level of presence of the specified organism in those plants is below 1 % and targeted especially at plants displaying suspect symptoms of that organism. 4. Points (2) and (3) shall apply mutatis mutandis to specified plants which have been grown both within a pest-free area and outside a pest-free area. SECTION 2 Inspection Specified plants shall be meticulously inspected by the responsible official body at the point of entry or the place of destination established in accordance with Commission Directive 2004/103/EC (1). The inspection shall take the form of visual inspections, and, in the case of suspicion of the presence of the specified organism, of sampling and testing of each lot of the specified plants. Samples shall be of a size that allows confirming with 99 % reliability that the level of presence of the specified organism in those plants is below 1 %. (1) Commission Directive 2004/103/EC of 7 October 2004 on identity and plant health checks of plants, plant products or other objects, listed in Part B of Annex V to Council Directive 2000/29/EC, which may be carried out at a place other than the point of entry into the Community or at a place close by and specifying the conditions related to these checks (OJ L 313, 12.10.2004, p. 16). ANNEX II CONDITIONS FOR MOVEMENT OF SPECIFIED PLANTS WITHIN THE UNION AS REFERRED TO IN ARTICLE 3 1. Specified plants which have been grown for at least part of their life in a demarcated area shall only be moved to and within areas other than infected zones if they are accompanied by a plant passport prepared and issued in accordance with Commission Directive 92/105/EEC (1). 2. Specified plants which have been grown for at least part of their life in a demarcated area shall only be moved to and within areas other than infected zones if, for the whole period they have spent within the demarcated area, they fulfil the following requirements in addition to point (1): (a) the site of production in which they have been grown within the demarcated area fulfils the following conditions: (i) it is established as free from the specified organism. (ii) it is registered in accordance with Commission Directive 92/90/EEC (2). (iii) it is physically protected against the introduction of the specified organism by its vectors. (iv) it is subject to appropriate phytosanitary treatments to maintain freedom from vectors of the specified organism. (v) it is subjected annually to at least two official inspections carried out at appropriate times. During past inspections neither symptoms of the specified organism nor its vectors were found or,if suspect symptoms were observed, testing has been undertaken and the absence of the specified organism has been confirmed. (b) representative samples of each species of specified plants from each site of production have been subject to annual testing, and the asymptomatic presence of the specified organism has been excluded. (c) phytosanitary treatments against the vectors of the specified organism are applied in the close proximity of the site of production. 3. Specified plants moving through or within demarcated areas shall be transported outside the flight season of any of the known vectors of the specified organism, or in closed containers or packaging, ensuring that infection with the specified organism or any of its known vectors cannot occur. (1) Commission Directive 92/105/EEC of 3 December 1992 establishing a degree of standardization for plant passports to be used for the movement of certain plants, plant products or other objects within the Community, and establishing the detailed procedures related to the issuing of such plant passports and the conditions and detailed procedures for their replacement (OJ L 4, 8.1.1993, p. 22). (2) Commission Directive 92/90/EEC of 3 November 1992 establishing obligations to which producers and importers of plants, plant products or other objects are subject and establishing details for their registration (OJ L 344, 26.11.1992, p. 38). ANNEX III ESTABLISHMENT OF DEMARCATED AREAS AND MEASURES, AS PROVIDED FOR IN ARTICLE 7 SECTION 1 Establishment of demarcated areas 1. The infected zone shall include all plants known to be infected by the specified organism, all plants showing symptoms indicating possible infection by that organism, and all other plants liable to be infected by that organism due to their close proximity to infected plants, or common source of production, if known, with infected plants, or plants grown from them. 2. The buffer zone shall have a width of at least 2 000 m. The width of the buffer zone may be reduced to at least 1 000 m if all of the following conditions are fulfilled: (a) the infected plants have been removed, together with all plants showing symptoms indicating possible infection by the specified organism and all plants which have been identified as likely to be infected. The removal shall be carried out in such a way that no material of the removed plant remains; (b) a delimiting survey has been carried out, which includes testing using a sampling scheme able to confirm with 99 % reliability that the level of presence of the specified organism in plants within 2 000 m from the border of the infected zone, is below 0,1 %. 3. The exact delimitation of the zones shall be based on sound scientific principles, the biology of the specified organism and its vectors, the level of infection, the presence of the vectors, and the distribution of possible host plants in the area concerned. 4. If the presence of the specified organism is confirmed outside the infected zone, the delimitation of the infected zone and buffer zone shall be reviewed and changed accordingly. 5. Where in a demarcated area, based on the surveys referred to in Article 4(1) and on the monitoring referred to in point (h) of Section 2 of this Annex, the specified organism is not detected for a period of 5 years, this demarcation may be lifted. SECTION 2 Measures to be taken in demarcated areas In a demarcated area the Member State concerned shall take the following measures to eradicate the specified organism: (a) it shall, as soon as possible, remove all plants infected by the specified organism, as well as all plants showing symptoms indicating possible infection by that organism and all plants which have been identified as likely to be infected. That removal shall be carried out in such a way that no material of the removed plant remains and taking all necessary precautions to avoid spreading of the specified organism during and after removal. (b) it shall carry out sampling and testing of specified plants, plants of the same genus as the infected plants, and all other plants showing symptoms of the specified organism within a radius of 200 m around infected plants, using a sampling scheme able to confirm with 99 % reliability that the level of presence of the specified organism in those plants is below 0,1 %. (c) it shall destroy, in situ or in a nearby location within the demarcated area designated for this purpose, the entire plants, parts of plants or wood which may contribute to the spread of the specified organism. The destruction shall be carried out in a manner appropriate to ensure that the specified organism is not spread. (d) it shall destroy in situ or in a nearby location, any plant material originated from pruning of specified plants and of plants of the same genus as the infected plants. The destruction shall be carried out in a manner appropriate to ensure that the specified organism is not spread by its vector. (e) it shall carry out appropriate phytosanitary treatments of specified plants and of plants that may host the vectors of the specified organism to prevent the spread of the specified organism by those vectors. (f) it shall trace back to the origin of the infection and tracing forward of specified plants associated with the case of infection concerned, which may have been moved before a demarcated area was established. Relevant authorities of the area of destination of those plants shall be informed of all respective details of such movements to allow examination of the plants and the application of appropriate measures, where relevant. (g) it shall prohibit the planting of the specified plants and plants of the same genus as the infected plants in sites which are not vector-proof. (h) it shall carry out intensive monitoring for the presence of the specified organism by at least annual inspections at appropriate times, with specific focus on the buffer zone and on the specified plants and the plants of the same genus as the infected plants, including testing, in particular of any symptomatic plants. The number of samples shall be indicated in the report referred to in Article 8. (i) it shall carry out activities to raise public awareness concerning the threat of the specified organism and concerning the measures adopted to prevent its introduction into and spread within the Union, including the conditions regarding movement of specified plants from the demarcated area established under Article 7. (j) it shall, where necessary, take specific measures to address any particularity or complication that could reasonably be expected to prevent, hinder or delay eradication, in particular those related to the accessibility and adequate eradication of all plants that are infected or suspected of infection, irrespective of their location, public or private ownership or the person or entity responsible for them. (k) it shall take any other measure, which may contribute to the eradication of the specified organism, taking account of ISPM No 9 (1) and applying an integrated approach according to the principles set out in ISPM No 14 (2). (1) Guidelines for pest eradication programmes  Reference Standard ISPM No 9 by the Secretariat of the International Plant Protection Convention, Rome. Published 15 December 2011. (2) The use of integrated measures in a systems approach for pest risk management  Reference Standard ISPM No 14 by the Secretariat of the International Plant Protection Convention, Rome. Published 8 January 2014.